         Case 1:19-cr-00140-RMC Document 18 Filed 05/31/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             :
UNITED STATES OF AMERICA                     :         No.: 19-cr-140 (RMC)
                                             :
v.                                           :
                                             :
BRANDON LEE,                                 :
                                             :
                      Defendant.             :
                                             :

                        GOVERNMENT’S RESPONSE TO
                DEFENDANT’S MOTION FOR RETURN OF CELLPHONE

       Pursuant to the Court’s Order dated May 31, 2019, the Government provides this brief

response to the Defendant’s pending Motion for Return of Cellphone and states that consistent

with the Government’s representations at the parties’ status hearing on May 24, 2019, the

Defendant’s cellphone, recovered in the arrest of the Defendant, was both evidence and the

subject of a pending search warrant. On May 28, 2019, United States Magistrate Judge G.

Michael Harvey issued a search warrant for the cellphone (19-sw-203-GMH) and found that there

was probable cause that the cellphone contained evidence of the charged offense in this case, a

violation of 18 U.S.C. § 922(g). A copy of the search warrant and affidavit in support have been

produced to the Defendant in discovery.

       Currently, the Government is in the process of attempting to download the contents of the

password-protected phone and if and when the Government is successful in that endeavor, the

contents of the cellphone will be produced to the Defendant. At that time, the parties can attempt

to reach a stipulation as to admissibility of the cellphone and the contents therein, which could

permit the return of the cellphone to the Defendant.
  Case 1:19-cr-00140-RMC Document 18 Filed 05/31/19 Page 2 of 2



In light of the factual record, the Defendant’s motion should be denied.

                                               Respectfully submitted,

                                               JESSIE K. LIU
                                               United States Attorney
                                               D.C. Bar No. 472845

                                     By:                       /s/
                                               CHRISTOPHER MACCHIAROLI
                                               D.C. Bar No. 491825
                                               LINDSEY MARCUS
                                               Florida Bar No. 86114
                                               Assistant United States Attorneys
                                               555 4th Street, N.W.
                                               Washington, D.C. 20001
                                               Christopher.Macchiaroli@usdoj.gov
                                               Lindsey.Marcus@usdoj.gov




                                           2
